—Appeal from an order of Family Court, Erie County (Townsend, J.), entered November 20, 2000, which, inter alia, extended placement of respondent’s son.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order extending the placement of her son pursuant to Family Ct Act § 1055 (b) and providing for biweekly supervised visitation. Because the order has now expired, the appeal is moot (see Matter of Alexzander B., 287 AD2d 820, 821; Matter of Lisa Z., 276 AD2d 853). Present—Pigott, Jr., P.J., Green, Wisner, Scudder and Kehoe, JJ.